DETAILED ACTION

1.	Claims 1-19 are pending in the application. 



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“array of processing elements configured to” in claim 1;
“a multiplication unit to compute” in claim 2;
“a summation unit to accumulate” in claim 2;
“a plurality of processing elements configured to” in claim 7;
“a multiplication unit configured to” in claim 8;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

7.	Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and/or mental processes. They are highlighted below (underlined, italicized):

1. A computing device comprising: 
one or more memories configured to store a first matrix and a second matrix; and 
an array of processing elements configured to receive corresponding columns of the first matrix and corresponding rows of the second matrix from the one or more memories, compute partial products of corresponding element values of the corresponding columns of the first matrix and the corresponding rows of the second matrix, and accumulate the partial products of the corresponding element values of the corresponding columns of the first matrix and the corresponding rows of the second matrix to generate a third matrix.

As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts and/or mental processes, i.e. merely manipulating data of a matrix via multiplication and addition.
Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitations of “array of processing elements” and “one or more memories” are recited at a high-level of generality (i.e., generic machine) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further the claim recites “storing a first matrix and a second matrix.” However, this step is recited as a general means of storing data for use by the abstract idea, and thus fails to impose a meaningful limit on the remaining steps. Such data storing operations could be attached to any calculation and is necessary for use of the judicial exception, amounting to mere gathering/storing and/or insignificant extra-solution activity.
Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract ideas into a practical application, the additional elements are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f).  Furthermore storing data that is necessary for use of the recited judicial exception represents mere data gathering/data storing and is insignificant extra solution activity. The courts have found limitations directed to outputting/storing information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEPE 2106.05(d)(II). The claim is not patent eligible. 

8.	Claims 7 and 12 are rejected for similar reasons as presented above with reference to claim 1 as the recite the similar abstract ideas found in claim 1 above. Claim 7 only recites an additional “processor”. Processor is recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, nor is it indicative of an inventive concept (i.e. significantly more). Claim 12 is a similar method claim like of claim 1. Thus, the claims are directed to the same abstract ideas without reciting meaningful limitations that are sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. 
Dependent claims 2-6, 8-11, and 13-19 are rejected under 35 U.S.C. 101 as non- statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. The claims depend from claim 1, 7, and 12, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. The claims recite further limitations that abstract mathematical concepts and/or mental steps without reciting any additional limitations that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 

	



Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-3, 6-10, 12-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sazegari et al (hereafter Sazegari)(US Pub. 2005/0193050).
	Sazegari was cited in the IDS filed 02/18/2022

11.	As to claim 1, Sazegari discloses a computing device (abstract) comprising: 
one or more memories configured to store a first matrix and a second matrix (fig 5, 506 and [0043], store matrices A and B); and 
an array of processing elements configured to receive corresponding columns of the first matrix and corresponding rows of the second matrix from the one or more memories (figure 4, different vector registers used), compute partial products of corresponding element values of the corresponding columns of the first matrix and the corresponding rows of the second matrix ([0036]-[0037] column by row partial product calculations), and accumulate the partial products of the corresponding element values of the corresponding columns of the first matrix and the corresponding rows of the second matrix to generate a third matrix ([0036]-[0037] summing partial product results to get values of matrix C, thus a third matrix).

12.	As to claim 2, Sazegari discloses wherein each processing clement includes: a multiplication unit to compute a partial product of corresponding element values of the first matrix for each corresponding column of the first matrix and the corresponding element values of the second matrix for each corresponding row of the second matrix: and a summation unit to accumulate the partial products of the corresponding element values of the first matrix for each corresponding column of the first matrix and the corresponding element values of the second matrix for each corresponding row of the second matrix ([0053] elements multiplied to compute partial products, results added).

13.	As to claim 3, Sazegari discloses wherein the third matrix is output from the array of processing elements for storage by the one or more memories ([0046] and fig. 7, result value for the calculation of matrix C elements is stored).

14.	As to claim 6, Sazegari discloses wherein the array of processing elements are further configured to receive corresponding columns of corresponding sub-matrices of the first matrix and corresponding rows of corresponding sub-matrices of the second matrix. compute partial products of corresponding element values of the corresponding columns of the corresponding sub-matrices of the first matrix and the corresponding rows of corresponding sub-matrices of the second matrix, and accumulate the partial products of the corresponding element values of the corresponding columns of the corresponding sub- matrices of the first matrix and the corresponding rows of corresponding sub-matrices of the second matrix to generate the third matrix ([0010], [0064]-[0066], and fig. 11, utilizing submatrices for the processing).

15.	As to claim 7, Sazegari discloses a processor (abstract) comprising: a plurality of processing elements configured to receive first and second matrices and compute a matrix dot product of the first and second matrices as a summation of a sequence of vector-vector outer-products (abstract, [0037]-[0039], matrix dot product computed).

16.	As to claim 8, Sazegari discloses herein each of the plurality of processing elements includes: a first register configured to receive corresponding element values of columns of the first matrix: a second register configured to receive a corresponding element values of rows of the second matrix; a multiplication unit configured to compute a partial product of the element values in the first and second registers: a third register configured to receive a current partial product computed by the multiplication unit: a fourth register configured to receive an accumulated partial product: and 16MFMX-PoO1 0 a summation unit configured to add the current partial product in the third register to the accumulated partial product in the fourth register and store the result back to the fourth register ([0053], [0057], fig. 8b, vector registers contain values of elements from the nth column of the first matrix by the registers containing the values of the nth row of the second matrix, and upon the addition of each of partial product vectors, the solution registers are obtained).

17.	As to claim 9, Sazegari discloses wherein the plurality of processing elements are further configured to receive corresponding one of a plurality of first sub-matrices of the first matrix and corresponding ones of a plurality of second sub-matrices of the second matrix and compute the matrix dot product as the summation of the sequence of vector-vector outer- products of corresponding sets of the plurality of the first sub-matrices and the plurality of second sub-matrices ([0010] and [0064]-[0066].

18.	As to claim 10, Sazegari discloses the plurality of first sub-matrices comprise a plurality of row-wise partitions of the first matrix; and the plurality of second sub-matrices comprise a plurality of column-wise partitions of the second matrix ([0076], greater number of submatrices).

19.	As to claim 12, the claim is rejected for similar reasons as claim 1 above. 
	
20.	As to claim 13, Sazegari discloses wherein loading elements of corresponding columns of the first matrix and corresponding rows of the second matrix from memory further comprises: loading element values of corresponding columns of the first matrix into a first register of the corresponding processing elements: and loading element values of corresponding rows of the second matrix into a second register of the corresponding processing elements ([0053]).

21.	As to claim 14, Sazegari discloses wherein computing the partial products of element values comprises multiplying element values in the first register and the second register by the corresponding processing elements ([0053] elements multiplied to compute partial products).

22.	As to claim 15, Sazegari discloses wherein computing the sum of the partial products comprises accumulating the partial products by the corresponding processing elements ([0057], fig. 8b).

23.	As to claim 16, Sazegari discloses outputting the sum of partial products from the array of processing elements as a third matrix ([0036]-[0037] summing partial product results to get values of matrix C, thus a third matrix).

24.	As to claim 19, the claim is rejected for similar reasons as claims 10, and 13-15.




Claim Rejections - 35 USC § 103
25.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

26.	Claim(s) 4, 5, 11, 18, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sazegari in view of Malm (US Pub 2010/0284626).
Malm was cited in the IDS filed 02/18/2022

27.	As to claims 4, 11, 17, and 18, Sazegari does not disclose the first matrix comprises a converted first tensor; and the second matrix comprises a converted second tensor, and converting the sum of partial products from the array of processing elements into a third tensor.
However, Malm discloses the first matrix comprises a converted first tensor; and the second matrix comprises a converted second tensor, and converting the sum of partial products from the array of processing elements into a third tensor ([0068] a structure tensor or second-moment matrix is a matrix representation of information in each of the pixel data).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify the teachings of Sazegari by utilizing converted tensors, as taught by Malm, for the benefit of improved processing of a sequence of data; this would also lead to greater noise reduction (Malm, [0012]-[0015]).

28.	As to claim 5, the combination of Sazegari and Malm discloses a first tensor comprises an image or a feature map: and the second tensor comprises a set of kernels (Malm, abstract and [0182], image, summation kernel).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. 2021/0182465 – related to an integrated circuit device that includes a digital signal processing (DSP) block. The DSP block that includes a plurality of columns of weight registers and a plurality of inputs configured to receive a first plurality of values and a second plurality of values. The first plurality of values is stored in the plurality of columns of weight registers after being received. Also, the first plurality of inputs, the second plurality of inputs, or both are derived from higher precision values. Additionally, the DSP block includes a plurality of multipliers configured to simultaneously multiply each value of the first plurality of values by each value of the second plurality of values;

US Pub. 2019/0272308 – related to a method that includes substituting N×N first integer elements, among a plurality of first integer elements obtained by dividing first integer data expressing a first integer in a first digit direction, into a first matrix having N rows and N columns. The method further includes substituting each of one or more second integer elements, among a plurality of second integer elements obtained by dividing second integer data expressing a second integer in a second digit direction, into at least one matrix element of a second matrix having N rows and N columns. The method also includes calculating a third matrix that is a product of the first matrix and the second matrix. The method includes outputting each matrix element of the third matrix as a partial product in a calculation of a product of the first integer and the second integer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182